United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-60821
                          Summary Calendar


ABDULLA MOIDEEN KUNJI,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75-233-762
                        --------------------

Before SMITH, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Abdulla Moideen Kunji, a native and citizen of India,

petitions this court for review of the Board of Immigration

Appeals’ (BIA) affirmance of the Immigration Judge’s (IJ) denial

of his applications for political asylum and withholding of

deportation.   Kunji argues that the evidence was sufficient to

support a finding of past persecution and a well-founded fear of

persecution based on his association with the Muslim League.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-60821
                               -2-

     When, as in this case, the BIA adopts without opinion the

IJ’s decision, this court reviews the IJ’s decision.    Mikhael v.

I.N.S., 115 F.3d 299, 302 (5th Cir. 1997).    Here, the IJ’s

determination that Kunji had not shown past persecution or a

well-founded fear of future persecution if returned to India was

supported by substantial evidence.   See Ontunez-Tursios v.

Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002); Gomez-Mejia v.

I.N.S., 56 F.3d 700, 702 (5th Cir. 1995).

     Kunji’s petition for review is DENIED.